17-4081
     Zhou v. Barr
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A208 618 203
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 5th day of February, two thousand twenty.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            JON O. NEWMAN,
10            SUSAN L. CARNEY,
11                 Circuit Judges.
12   _____________________________________
13
14   YULING ZHOU,
15            Petitioner,
16
17                  v.                                           17-4081
18                                                               NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Khagendra Gharti-Chhetry, New
25                                    York, NY.
26
27   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
28                                    Attorney General; Paul Fiorino,
29                                    Senior Litigation Counsel; Jenny
30                                    C. Lee, Trial Attorney, Office of
31                                    Immigration Litigation, United
32
1                                      States Department of Justice,
2                                      Washington, DC.
3
4           UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8           Petitioner Yuling Zhou, a native and citizen of the

9    People’s Republic of China, seeks review of a December 1,

10   2017 decision of the BIA affirming an April 3, 2017 decision

11   of an Immigration Judge (“IJ”) denying her application for

12   asylum,       withholding    of   removal,     and    relief   under      the

13   Convention Against Torture (“CAT”).             In re Yuling Zhou, No.

14   A208 618 203 (B.I.A. Dec. 1, 2017), aff’g No. A208 618 203

15   (Immig. Ct. N.Y. City Apr. 3, 2017).             We assume the parties’

16   familiarity with the underlying facts and procedural history

17   in this case.

18          Under the circumstances of this case, we have reviewed

19   both    the    IJ’s   and   the   BIA’s    opinions   “for   the   sake    of

20   completeness.”        Wangchuck v. Dep’t of Homeland Security, 448

21 F.3d 524, 528 (2d Cir. 2006).              The applicable standards of

22   review are well established.              See 8 U.S.C. § 1252(b)(4)(B);

23   Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).


                                           2
1        “Considering the totality of the circumstances, and all

2    relevant factors, a trier of fact may base a credibility

3    determination on . . . the consistency between the applicant’s

4    or witness’s written and oral statements . . . , the internal

5    consistency of each such statement, the consistency of such

6    statements with other evidence of record . . . , and any

7    inaccuracies or falsehoods in such statements, without regard

8    to whether an inconsistency, inaccuracy, or falsehood goes to

9    the heart of the applicant’s claim, or any other relevant

10   factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).      “We defer . . . to

11   an IJ’s credibility determination unless, from the totality

12   of the circumstances, it is plain that no reasonable fact-

13   finder could make such an adverse credibility ruling.”       Xiu

14   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

15   Hong Fei Gao, 891 F.3d at 76.       Substantial evidence supports

16   the agency’s determination that Zhou was not credible.

17       The agency reasonably relied on discrepancies between

18   Zhou’s     application   and    testimony.        See    8 U.S.C.

19   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165-67.       Zhou

20   testified that her mother told her that police officers were

21   looking for her for three to four weeks after she left China,

22   but she did not include this information in her asylum

                                     3
1    application.      The agency did not err in relying on this

2    omission.      See Hong Fei Gao, 891 F.3d at 78–79 (weight given

3    to an omission depends, in part, on whether “facts are ones

4    that    a    credible    petitioner            would   reasonably    have     been

5    expected to disclose under the relevant circumstances”).                        Nor

6    did    the   agency     err   in       relying    on   the   omission    of   this

7    information from her mother or uncle’s letters.                         While we

8    have held that a third party’s omission is less probative of

9    credibility in a situation where the omission does not create

10   any inconsistency with the applicant’s account, here, the

11   omission deals with facts that one would expect to be included

12   in supporting letters.             Id. at 78–79, 81.         While Zhou argued

13   that no one told her relatives what to include in their

14   letters, the IJ was not compelled to credit this explanation.

15   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

16   petitioner must do more than offer a plausible explanation

17   for h[er] inconsistent statements to secure relief; [s]he

18   must    demonstrate      that      a    reasonable     fact-finder      would    be

19   compelled to credit [her] testimony.” (internal quotation

20   marks omitted)).

21          The agency also reasonably relied on inconsistencies and

22   omissions relating to whether Zhou left her house to report

                                                4
1    to the police after her release from detention.         See 8 U.S.C.

2    § 1158(b)(i)(B)(iii).       Zhu   testified    on   direct   that   a

3    condition of her release was to report to the police station,

4    and that she reported about 14 times, but she failed to offer

5    this information on cross examination until specifically

6    prompted.    Moreover, the letters from Zhou’s mother and uncle

7    did not mention this reporting requirement and thus did not

8    rehabilitate Zhou’s testimony as to either the reporting

9    requirement or the police seeking to locate her after her

10   departure from China.      See Biao Yang v. Gonzales, 496 F.3d
11   268,   273   (2d   Cir.   2007)   (“An    applicant’s   failure     to

12   corroborate his or her testimony may bear on credibility,

13   because the absence of corroboration in general makes an

14   applicant unable to rehabilitate testimony that has already

15   been called into question.”).         In addition to the fact that

16   the letters did not corroborate these aspects of Zhou’s

17   testimony, the IJ was not required to credit letters from

18   family members who were unavailable for cross examination.

19   See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (holding

20   that “[w]e defer to the agency’s determination of the weight

21   afforded to an alien’s documentary evidence” and upholding

22   BIA’s decision not to credit letter from spouse in China).

                                       5
1        Given these discrepancies and lack of corroboration, the

2    adverse credibility determination is supported by substantial

3    evidence.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin,

4 534 F.3d at 167.      That determination is dispositive of

5    asylum, withholding of removal, and CAT relief because all

6    three claims were based on the same factual predicate.    See

7    Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

8        For the foregoing reasons, the petition for review is

9    DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe,
13                               Clerk of Court
14




                                   6